Interim Decisio. ft

444568:

Mamma or 3comus
In Visa Petition Proceedings
A-13855658
4-13855659
Decided by Board April 5, 1966
Ileneficiaries, illegitimate children or the husband of the II.5. citizen. petitioner, are not stepchildren of the latter within the meaning of section
101(b) (1) (B), Immigration and Nationality Act, as amended, since a steprelationship does not exist as the ‘ petitioner has seen the beneficiaries only
for very brief periods of time subsequent to her marriage to their natural
father and a family unit between the parties has never existed, beneficiaries
having been reared by their natural father's brother.

The cases come forward on appeal from the order of the District
Director, dated February 18, 1966, denying the visa petitions for
the reason that the facts presented disclose that the petitioner's
husband, the putative lather, was never married to the respective
mothers of the beneficiaries and that the beneficiaries have not been
_otherwise legitimated; it is concluded that the beneficiaries are not
children as defined in section. 101(b) (1) of the Act.
The petitioner, a native-born citizen of the United States, 44 years
old, female, married Stanley Arthur Morris, a native of Jamaica
and a naturalized citizen of the United States on March 10, 1956
at St. Albans, New 'York The .beneficiaries are the illegitimate
children of the husband and it is claimed that by virtue of the
marriage, a. stepnilationship exists for immigration purposes between the petitioner and the beneficiaries. The beneficiaries are
natives and citizens of Jamaica, born 'Tannery 22, 1954 and Sep.
Member 27, 1951.
A sworn statement was -taken froit the putative father, the hu;band of the petitioner, on January 21, 1966. He testified that he
is the natural father of the beneficiaries who were born out of
wedlock from his relati inship with two different women. They
bear the surname of the natural father but the name of the father
is omitted from their birth certificates. The natant stated that the
537

Interim Decision #1568
beneficiaries have used his surname since birth and that he last
saw the children in December 1963.when he visited Jamaica. Both
children have been living in Jamaica with his brother, Ernest,
since they were about three years and six months old, respectively.
The affiant claims to have been supporting the children because
both mothers abandoned them and that he has been in contact with
his brother regarding their welfare (although he did not present
any letters from his brother or money order receipts). The, affiant
further stated that his wife, the petitioner, has known about these
children since they were married but that the only time the children stayed with them was for one, or two nights at his mother's
home in Jamaica when they visited there in 1960.
The petitioner has submitted an affidavit dated January 21, 1966
which stated that she married her husband on March 10, 1956. and
that she has been aware of the existence of her husband's children

since they were married. She states that she has met the children
in December 1960 and again in September 1961 when she and her
husband vacationed in Jainaica and on each occasion, the children
spent one night with them at her mother-in-law's home and one
night at her brother-in-law's home, where they reside .perrhanently.
The visa petition relating to Leon Arthur Morris contains an
affidavit by Ernest Morris, the uncle, executed October 12, 1964
which states that for the past eight years the said Leon Arthur
Morris has been in his sole care and custody and has been permanently residing with him during that period; that from time to
time he received financial assistance for Leon Arthur Morris from
Stanley Morris. that the affiant is ready and willing to release him
and relinquish 'all his rights and/or claim to the custody, care and
maintenance of Leon Arthur Morris to Stanley Morris whenever
requested by him so to do. The files also contained an indenture and
release agreeing to the adoption of the beneficiaries by the petitioner and her husband, the natural father of the beneficiaries.
These documents were executed before a Justice of the Peace in
Westmoreland, Jamaica on September '18, 1963 and June 19, 1964
respectively?
It is obvious at the outset that the natural father of these illegiti-

mate children has no standing under section 101(b) (1) • of the
Immigration and Nationality Act to petition on behalf of these
This Indenture and release for adoption does not constitute a valid adoption
under the &doption of Children Law, 1956, which provides that the court
having jurisdiction to make adoption orders shall be the Supreme Court
of Judicature or any resident magistrates court and also makes provision for
an Adoption Board to be present in court in earns of adoption.

538

Interim Decision *1568
beneficiaries. The petitioner's wife claims to qualify as a stepparent because of the provisions of subsection (B) of section 101
(b) (1) of the Immigration and Nationality Act which defines the
term "child". to include a stepchild, whether or - not born out of
wedlock, provided the child has not reached the age of 18 years
at the time the marriage creating the status of stepchild occurred.
In Matter of V—, '1 I. & N. Dec. 685, we held that subsection (B)
does not extend immigration benefits to the illegitimate child of the
father who subsequently marries a citizen of the United States and
whose wife thereafter saks immigration benefits for the illegitimate
children of her husband as her stepchildren.
'The holding in Matter of W—, supra, was limited in 'thecase of
Nation v. Esperdy, 239 F. Supp. 53 (S.D.N.Y. 1965). The beneficiary in that ease was born out of wedlock and was abandoned
by his natural mother in infancy. Thereafter he was cared for
by the petitioner who in 1952 married the natural father of the
beneficiary when he was five years old. The beneficiary in that
case lived with the natural father and his wife from infancy until
the wife immigrated to the United. States in 1957 and was followed
by her husband a year later. The court, influenced by the broad
language of subsection (B) of section 101(b) (1) of the Immigration and Nationality Act, and after examining the legislative history
of the statute which tended. to suggest conflicting interpretations,
was persuaded that "on the facts of the case" the beneficiary was
the plaintiff's "stepchild". Mho °Curb pointed out that the plaintiff, her husband and the beneficiary had concededly been a. close
family at the outset, and immediately after her ,citizenship was
secured in. 1962, the plaintiff petitioned to reunite the. family unit;
father, in 1963, the petitioner and her husband had legally adopted.
the bene
ficiary in Jamaica although this" adoption was without legal
significance from an immigration viewpoint since the beneficiary
was then over 14 years of age. .
The facts in the present case do not fall within the scope of the
holding in the Nation v. Eeperdv, supra. Here, prior to the marriage of the putative father and the petitioner in 1956 in the United
States, there had been no family unit in existence in Jamaica between the parties. The beneficiaries were raised by their natural
father's brother. The petitioner has seen the beneficiaries only for
very brief periods of time subsequent to the marriage and there was
never a family unit established between the petitioner, her husband,
and his natural children, the 'beneficiaries. The documents of adoptiou.texecuted in 1963 and 1964 do not constitute a valid adoption
nuder the law of Jamaica. There was never in existence a family
539

Interim, Decision *1568
unit in Jamaica such as was present in the Nation case and which so
strongly swayed the court's decision in that case because of the
humanitarian and sympathetic factors present. It is concluded that
the beneficiaries herein do not qualify as stepchildren within the
meaning of subsection (B) of section 101(b) (1) of the Immigration
and Nationality Act and that a steprelationship for immigration
purposes does not exist in this case. The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby'
_dismissed.

540

